Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 4/12/21 respect to the arguments that the teaching reference Hella WO 2018//024349 fails to teach or render obvious the limitations of, “at least one strut extending a guide member of the primary optical device, said strut having a foot provided with a pin designed to cooperate with an orifice formed within the base,” have been fully considered and are persuasive.  This was discussed and agreed upon in the interview of 2/26/21.  The previous rejection has been withdrawn.  Upon further search and consideration claim 1 is now considered to be in condition for allowance.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As for claim 1, the prior art fails to teach or disclose:
a lighting module for illumination and/or signaling in a motor vehicle, comprising:
a base supporting at a first face at least one light source that emits light rays, which extend along an optical axis perpendicular to the first face
a primary optical device including a receiving portion opposite the light source and an output face opposite the receiving portion,
 the first face only partially covered by the primary optical device
 an arm is projecting from the first face of the base and holding the primary optical device at a retaining zone positioned between the receiving portion and the output face of the primary optical device
at least one strut extending a guide member of the primary optical device having a foot provided with a pin designed to cooperate with an orifice formed in the base.
The closest prior art found was Okubo (U.S. Pub. 2006/0133104) in view of Brendle (U.S. Pub. 2014/0307458) and Hella (WO 2018/024349).
Okubo discloses a base (1) supporting at a first face at least one light source that emits light rays (5 and 6), most of which extend along an optical axis perpendicular or substantially perpendicular to the first face (Fig. 2, see parallel output rays), and a primary optical device (2) comprising a receiving portion opposite at least one portion of the light source (Fig. 2, see 2) and an output face opposite the receiving portion (Fig. 2, see right side of 2), characterized in that it has at least one arm projecting from the first face of the base and holding the primary optical device at a retaining zone positioned between the receiving portion and the output face of the primary optical device (Fig, 2, see part of 3 hoiding2).
	Brendle discloses the first, face being only partially covered by the optical device (cover
figure).
	Okubo and Brendle fail to disclose the pin configuration required in the claim. Hella discloses wherein the primary optical device has at least one strut extending a the foot provided with a pin designed to cooperate with an orifice formed in the base.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SCHENKL US 2012/0120667, SCHAEFER US PAT 8157414, and TESSNOW US 2019/0063718 disclose relevant lighting devices with strut/arm supports but do not teach the allowable limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875